FILED
                            NOT FOR PUBLICATION                             JAN 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30321

               Plaintiff - Appellee,             D.C. No. 3:07-cr-00403

  v.
                                                 MEMORANDUM *
ADEMIR HERNANDEZ-ARCIGA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                                                         **
                           Submitted December 19, 2011

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Ademir Hernandez-Arciga was convicted of federal drug-related offenses,

and he timely appeals his 300-month sentence on the ground that his Fifth and

Sixth Amendment rights were violated by a sentence enhancement for a prior




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
conviction under Cal. Health & Safety Code § 11352(a). We have jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.

      Hernandez-Arciga contends that Apprendi v. New Jersey, 530 U.S. 466

(2000) and its progeny require a jury to find that his prior conviction constituted a

“felony drug offense” pursuant to the enhancement statute, 21 U.S.C. §

841(b)(1)(A). This argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224, 247 (1998). See United States v. Weiland, 420 F.3d 1062, 1079

(2005).

      To the extent Hernandez-Arciga argues that the evidence was insufficient to

establish that his prior conviction constituted a felony drug offense under the

enhancement statute, this argument also fails. We review de novo a district court’s

conclusion that a prior conviction qualifies for a sentencing enhancement. United

States v. Almazan-Becerra, 537 F.3d 1094, 1097 (9th Cir. 2008). The district court

had sufficient documentation to establish that Hernandez-Arciga’s prior conviction

was a felony drug offense. See Chuen Piu Kwong v. Holder, __ F.3d __, __, 2011
WL 6061513, at *4–5 (9th Cir. Dec. 7, 2011); United States v. Snellenberger, 548
F.3d 699, 701–02 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                           2                                      10-30321